DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 1-20 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a communication device may shift an operation state of the communication device from a specific state to a G/O state in a case where a first wireless connection via a first wireless interface is established with a first external device under a situation where the operation state of the communication device is the specific state and predetermined information is received from the first external device using the first wireless connection, and after the operation state of the communication device has shifted to the G/O state in response to receiving the predetermined information from the first external device, establish a second wireless connection via a second wireless interface with the first external device so as to cause the first external device to participate as a client in a first wireless network in which the communication device operates as a G/O.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415